Citation Nr: 0507532	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-03 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  

2.	Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to April 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2003.  

In correspondence received from the veteran he appears to be 
claiming service connection for a right knee disorder as 
secondary to his service connected left knee disability.  
That issue has not been developed for appellate review, is 
not inextricably intertwined with the issues before the 
Board, and is referred to the RO for initial consideration.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	Left knee arthritis is manifested by extension to 0 
degrees and limitation of flexion to 125 degrees, with pain 
and crepitus on movement of the knee, and mild to moderate 
loss of endurance.  

2.	The veteran has additional disability of the left knee 
manifested by slight ligament laxity that is comparable to 
slight instability.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2004).  

2.	The criteria for a rating in excess of 10 percent for 
other impairment of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has provided the appellant with the appropriate notice 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  In this regard, the appellant was furnished a 
letter in May 2004, pursuant to remand by the Board.  This 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant for information as to 
any evidence that pertains to the claim that he wished VA to 
try to obtain.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  Following the May 2004 notification letter, the 
claim was re-adjudicated, in October 2004, without 
prejudicial "taint" from prior decisions.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The 
appellant and his representative have been notified of the 
medical records that have not been associated with the claims 
file and have been given the opportunity to provide those 
records.  The representative has provided many of the missing 
records, and furnished consent forms for those not provided.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the appellant, and 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The veteran is seeking an increased rating for his left knee 
disorder.  Service connection for a left knee disorder was 
granted by rating decision dated in January 1997.  The 
veteran underwent an arthroscopy of the left knee in November 
1997, at which time the veteran was assigned a temporary 
total evaluation for convalescence.  The veteran was assigned 
separate disability ratings for arthritis of the left knee 
and instability of the left knee by rating decision of the RO 
that was dated in September 2001, which gave rise to this 
appeal.  

An examination was conducted by VA in July 2001.  At that 
time, the examiner noted that the veteran brought MRI scans 
of the left knee that were reviewed.  These showed evidence 
of mild to moderate degenerative joint disease (DJD) of the 
left knee.  It was noted that the veteran was gainfully 
employed and ambulated independently without the use of a 
cane.  There were complaints of constant pain in the left 
knee.  Examination showed maximum extension to be to 0 
degrees and maximum flexion to be to 110 degrees.  There was 
mild laxity of the joint and a mild positive drawer sign.  
The diagnostic impression was DJD of the left knee, with no 
evidence of fatigability, but some mild instability.  It was 
noted that the veteran was prone to progression of his 
symptoms, but it was not possible to predict the amount of 
future dysfunction that he might have.  

Private treatment records, dated from 1997 to April 2004, 
show that the veteran has received treatment for various 
disorders, including his service-connected left knee 
disability.  When last examined, in April 2002, it was noted 
that an MRI study showed an extensive Grade II signal in the 
posterior horn of the medial meniscus, with no discrete tear.  
The lateral meniscus was intact.  The anterior cruciate, 
posterior cruciate and lateral collateral ligaments were 
intact.  There was minimal signal in and adjacent to the 
medial collateral ligament, which was slightly indistinct 
that raised the possibility of a mild medical collateral 
ligament strain.  The impressions were extensive Grade II 
signal in the medial meniscus, minimal strain of the medial 
collateral ligament, minimal patellar tendonitis, and mild 
osteoarthritis.  

An examination was conducted by VA in June 2004.  At that 
time, it was reported by the veteran that his left knee 
intermittently gave out on him.  He stated that it was 
impossible to predict how often this occurred.  After walking 
several blocks, he developed pain in both knees.  It was 
noted that the veteran also had arthritis in the right knee.  
His gait was stable and he did not use a cane or crutch.  He 
used a brace on his left knee.  Current medications included 
Celebrex.  On examination range of motion of the left knee 
was from 0 degrees extension to 125 degrees flexion.  There 
was no laxity of the left knee.  There was crepitus on 
passive range of motion.  Drawer sign was negative, 
bilaterally.  McMurray's sign was also negative, bilaterally.  
The pertinent diagnostic impression was medial and lateral 
meniscus injury of the left knee, with a history suggestive 
of intermittent buckling; however, it was not possible to 
predict how often this might occur.  There was also evidence 
to suggest mild to moderate reduction in endurance.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's left knee 
disorders, has taken the veteran's complaints of pain and 
functional impairment into consideration, where appropriate.  
In this regard, it is noted that, while the veteran's 
representative has argued that the most recent VA examination 
did not provide information regarding possible functional 
loss due to pain, the report of the examination specifically 
indicates that the veteran has a mild to moderate loss of 
endurance, which the Board finds is a specific quantification 
of functional loss.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable rating.  Limitation of flexion of either leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 5 degrees warrants a 
noncompensable rating.  Limitation of extension to 10 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The veteran's arthritis is not shown to restrict the range of 
motion of the left knee to the point where a compensable 
rating is warranted for this disability.  The limitation of 
motion is considered to be noncompensable under the 
diagnostic codes utilized for limitation of flexion and 
extension.  Limitation to this extent is awarded a 10 percent 
rating on the basis of X-ray evidence of arthritis, with pain 
and crepitus, and mild to moderate decrease in endurance.  
The Board finds this disability picture to be comparable to 
limitation of flexion to 45 degrees, warranting a 10 percent 
rating but not more. 

The 2001 examination conducted by VA shows mild laxity in the 
left knee, although instability was not shown on the most 
recent VA examination.  This symptom is sufficient for the 
veteran's current award of a 10 percent rating on the basis 
of slight impairment, but does not more nearly approximate 
the moderate instability or subluxation necessary for a 20 
percent rating under the criteria for other impairment of the 
knee.  Under these circumstances, as no basis is demonstrated 
for an increased rating, the claim must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  

An rating in excess of 10 percent for left knee instability 
is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


